Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Calvin Lashawn Bryant appeals the district court’s order denying his motion to correct the district court’s judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Bryant, No. 5:04-cr-00369-F-1 (E.D.N.C. July 15, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this *26court and argument would not aid the decisional process.

AFFIRMED.